Citation Nr: 1606813	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant is liable for an overpayment of educational assistance benefits under 10 U.S.C. Chapter 1606 in the calculated amount of $329.86.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The evidence of record indicates that the appellant had service in the United States Air Force Reserve from March 2012 to July 2012 and from October 2012 to January 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a decision in which the RO determined that the appellant was liable for an overpayment of educational assistance benefits under 10 U.S.C. Chapter 1606 in the calculated amount of $329.86.  

The appellant's case was remanded by the Board in June 2015 and has been returned to the Board for review.  

FINDING OF FACT

The overpayment of $329.86 was due to an error by the appellant's educational institution.


CONCLUSION OF LAW

The appellant is not liable for the overpayment of educational assistance benefits in the calculated amount of $329.86.  10 U.S.C.A. Chapter 1606; 38 U.S.C.A. §§ 3685, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 21.7644 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the favorable disposition of the action herein, which is not prejudicial to the appellant, discussion of VA's duty to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Legal Criteria

The regulation governing overpayments of educational assistance benefits paid to a reservist under 10 U.S.C.A. Chapter 1606 provides, in pertinent part, that the overpayment constitutes a liability of the reservist unless (1) the overpayment is waived as provided in 38 C.F.R. § 1.957, or (2) the overpayment results from an administrative error or an error in judgment.  38 C.F.R. § 21.7644(c)(1) (2015).

The appellant contends, in essence, that she should not be held liable for the overpayment in question because the overpayment at issue in this case was the result of clerical errors on the part of her school, the University of Wisconsin.  She maintains that she filed paperwork with the school in June 2013 (prior to the beginning of summer classes), which was lost.  She stated that she resubmitted the paperwork in August 2013 (after the classes had been completed) and received a letter pertaining to her award, reflecting incorrect dates of attendance.  The appellant stated that she returned to the school to have the matter corrected and the school erred again in certifying her enrollment to VA and received another letter reflecting incorrect dates for her award.  She stated that she again returned to the school to have the matter corrected.  The appellant maintains that the school eventually transmitted the correct information to VA, her award was adjusted, and she was consequently charged with an overpayment.

Review of the evidence of record shows that a VA Form 22-1999 was received by VA on September 5, 2013.  The form indicated an enrollment date of May 28, 2013 to June 27, 2013 for three "Dist" hours, a second entry of an enrollment date of May 28, 2013 to June 27, 2013 for three Dist hours, and an enrollment date of June 9, 2013 to July 13, 2013 for three Dist hours.  The form was signed on September 4, 2013 by S.S. of University of Wisconsin-River Falls, Veterans Service Office.  

Subsequently, a VA Form 22-1999 was received by VA on September 18, 2013.  The form noted that enrollment began July 21, 2013 to August 3, 2013 and totalled three Dist hours.  It was noted that the dates of July 21, 2013 to August 3, 2013 amended prior training period of May 28, 2013 to June 27, 2013 on VA Form 22-1999 dated September 4, 2013.  The form was signed on September 17, 2013 by S.S. of University of Wisconsin-River Falls, Veterans Service Office.  

Another VA Form 22-1999 was received by VA on September 18, 2013.  The form noted that enrollment began July 7, 2013 to August 10, 2013 with a total of three Dist hours.  Under remarks, it was noted that the dates of July 7, 2013 to August 10, 2013 amended the training period of May 28, 2013 to June 27, 2013 on VA Form 22-1999 dated September 4, 2013.  The form was signed on September 17, 2013 by S.S. of the University of Wisconsin-River Falls, Veterans Service Office.  

In June 2015, the Board remanded the appellant's case for additional development to obtain paperwork submitted to the appellant's school in August 2013 regarding the period at issue and to obtain the two award letters the appellant reportedly received containing incorrect dates of attendance.  The remand noted that if any of the records could not be obtained, the appellant should be notified that the claim will be decided based on the evidence of record unless the appellant submits the records the AOJ was unable to procure.  

The appellant was sent a VA letter in August 2015.  The letter requested that the appellant submit a copy of the letter submitted to her school in August 2013 for the current enrollment in dispute for the term of May 28, 2013 to June 27, 2013 for 6 hours.  The appellant did not respond.  

The claims folder contains an e-mail dated in September 2015 from the RO to the Veterans Service Coordinator of University of Wisconsin regarding term completion from "May 27, 2014 to August 23, 2014."  The coordinator responded that the appellant "completed all requirements for (05/27/14 - 08/23/14) 3 hours."  This e-mail is not pertinent to the issue on appeal as the e-mail requested verification of hours from 2014, not 2013.  

Following this e-mail, an audit worksheet dated in December 2015 reflects the amount paid to the appellant with a begin date of May 28, 2013 and no pay date of June 9, 2013 ($258.87); begin date of June, 9, 2013 and no pay date of June 28, 2013 ($447.13), and begin date of June 28, 2013 to no pay date of July 14, 2013 ($281.87).  The appellant was paid a total of $987.87.  The worksheet then contains a section entitled "Amount Due."  The begin date was June 9, 2013 and no pay date of July 7, 2013 ($493.27) and begin date of July 7, 2013 and no pay date of July 14, 2013 ($164.73).  It was calculated that the appellant was due a total of $658.00 and an overpayment of $329.87 was created.  

The Supplemental Statement of the Case (SSOC) noted that on September 5, 2013, a VA Form 22-1999 was received from University of Wisconsin for May 28, 2013 to June 27, 2013 for six hours.  Subsequently, there were two VA Forms 22-1999 received on September 18, 2013 with the following changes of May 28, 2013 to June 27, 2013 amended to July 7, 2013 to August 10, 2013-3 hours and May 28, 2013 to June 27, 2013, amended to July 21, 2013 to August 3, 2013-3 hours.  The SSOC stated that the school sent in amendments which decreased the amount of days payable and decreased the training time, which resulted in an overpayment of $329.86.  

Concerning the Board's June 2015 remand, the AOJ did not obtain the award letter(s) sent to the appellant, which allegedly caused her to contact the University of Wisconsin administrative staff to correct the errors in the reported hours.  The AOJ made no efforts to locate the decision regarding the overpayment, which was appealed by the appellant to the Board.  

Given the evidence in this case, which includes several amended forms received by VA from the University of Wisconsin, including two forms submitted to VA on the same day regarding different range of dates, and the appellant's competent and credible statements regarding her actions to contact her school and correct errors made by the school when reporting hours to VA, the Board finds that the school made an error.  38 C.F.R. § 21.7644(c)(1).  Resolving any reasonable doubt in favor of the appellant, the Board finds that appellant is not liable for the overpayment in the calculated amount of $329.86.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     




	(CONTINUED ON NEXT PAGE)


ORDER

The appellant is not liable for the overpayment of educational assistance benefits in the calculated amount of $329.86.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


